                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

CHRISTOPHER A. HARRIS, SR.,                           )
                                                      )
               Plaintiff,                             )       3:14-cv-50373
                                                      )
       v.                                             )       Judge John Z. Lee
                                                      )
WEXFORD HEALTH SOURCES, INC.,                         )
HECTOR GARCIA, JILL WAHL, and                         )
JAMES NIELSEN,                                        )
                                                      )
               Defendants.                            )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Christopher Harris, Sr., formerly an inmate at Dixon Correctional Center

(“Dixon”), brings this lawsuit against three prison doctors and the prison’s healthcare provider,

Wexford Health Sources, Inc. (“Wexford”), alleging that Defendants were deliberately indifferent

to pain he suffered from gynecomastia, a condition involving swelling of the breast tissue in men.

Defendants have moved for summary judgment. For the reasons provided below, Defendants’

motions [129] [132] are granted.

                                      Factual Background1

I.     The Parties

       Harris was an inmate at Dixon between 2010 and 2018. Defs. Wahl, Garcia, & Wexford’s

LR 56.1(a) Stmt. Facts (“Wexford Grp. Defs.’ SOF”), ECF No. 131. Wexford employs physicians

who provide medical care to prisons, including Dixon. See id. ¶¶ 2–4.




1
       The following facts are undisputed or deemed admitted except where otherwise noted.
        Dr. Jill Wahl is a physician licensed to practice in Illinois, board certified in family

medicine. Id. ¶ 2. She worked for Wexford as a traveling medical doctor, including at Dixon,

from 2007 through March 2015. Id.

        Dr. Hector Garcia is a physician and Wexford’s National Medical Director. Id. ¶ 3. In that

role, he provides inpatient care, travels to different sites, and occasionally participates in “collegial

reviews”—a process Wexford uses to approve requests for consultations and off-site treatment. Id.

¶¶ 3, 70–71.

        Dr. James Nielsen is a physician licensed to practice in Illinois, board certified in

psychiatry. Id. ¶ 4. He is an independent contractor who has worked with Wexford since 2004 or

2005, providing telemedicine services to prisons in Illinois. Id. These services consist of providing

care through video conferencing equipment or similar means. Def. Nielsen’s LR 56.1(a) Stmt.

Facts (“Def. Nielsen’s SOF”) ¶ 6, ECF No. 134.

II.     Harris’s Treatment History

        Harris began seeing Dr. Nielsen in 2010 for mental-health treatment. Wexford Grp. Defs.’

SOF ¶ 5.       Among other medications, Dr. Nielsen prescribed Risperdal, an antipsychotic

psychotropic medication that can cause “increased prolactin levels and gynecomastia.” Id. ¶¶ 5–

6. Gynecomastia is a “condition where a male develops an enlargement of breast tissue.” Id. ¶ 7.

It can cause discomfort due to engorgement of the affected tissues. Id. ¶ 8.

        Harris developed gynecomastia after taking Risperdal. Id. ¶¶ 9–11. On June 10, 2010, he

and Dr. Nielsen discussed the Risperdal prescription, including its role in his “complaints of breast

tissue growth.” Id. ¶ 9. Harris mentioned that he was “very uncomfortable” with his chest, and

explained that it had been growing. Id. ¶ 10; Wexford Grp. Defs.’ Ex. A, Harris Dep. at 31:14-15,

ECF No. 131-1.



                                                   2
        At Dixon, Dr. Nielsen’s practice, qualifications, and privileges were restricted to treating

mental illnesses and psychiatric problems. Def. Nielsen’s SOF ¶¶ 11–12. His privileges and

competence did not extend to the prescription of pain medication or the treatment of gynecomastia.

Id. ¶¶ 13–14. As such, Dr. Nielsen had no role in assessing what medication Harris could or could

not receive for his physiological conditions, including gynecomastia. Id. ¶¶ 15–18. According to

Dr. Nielsen, gynecomastia is an issue typically treated at the health care unit by the primary health

care physicians, who are able to prescribe pain medication. Id. ¶¶ 20–22.

        For this reason, at their June 10 meeting, Dr. Nielsen directed Harris to “speak to primary

care” regarding his concerns about his gynecomastia. Wexford Grp. Defs.’ SOF ¶ 11; Wexford

Grp. Defs.’ Ex. D, Nielsen Dep., Ex. 1 at JN0062–63, 6/10/10 Mental Health Diagnostic &

Treatment Note, ECF No. 131-10. This meant that Harris should use the “sick call” process at

Dixon. Wexford Grp. Defs.’ SOF ¶ 12.

        To initiate the sick call process, an inmate submits a “request slip” to see a nurse. Id. Once

an inmate does so, he is placed on a nurse’s schedule for an initial consultation to see if the nurse

can address his issues. Id. After three visits for the same issue, the inmate is referred to a physician,

nurse practitioner, or physician’s assistant. Id. Harris is familiar with this process and has utilized

it in the past. Id.

        Harris saw Dr. Nielsen again on August 9, 2010. Id. ¶ 14. Harris’s prolactin level was

elevated, which is indicative of hyperprolactinemia. Id. Dr. Nielsen discontinued Harris’s

Risperdal because Harris had stopped taking it and did not want to take it anymore. Id. He directed

Harris to seek out assistance through sick call and also referred Harris to the health care unit.2 Id.

¶ 16.


2
        “Directing” a patient means to “inform[ ] the patient of the availability of the [sick call] process
and urge[ ] them or direct[ ] them to take advantage of that process,” while “referring” a patient means to
                                                     3
       Even after Harris stopped taking the Risperdal, however, he noticed that the swelling in his

chest did not subside, and his right nipple began to protrude. Id. ¶ 15. He saw Dr. Nielsen again

on July 11, 2011, at which point Dr. Nielsen again directed Harris to seek out treatment through

sick call. Def. Nielsen’s SOF ¶ 28. Harris did not see Dr. Nielsen from the fall of 2011 until early

2013. Wexford Grp. Defs.’ SOF ¶¶ 21, 23.

         During this time, Harris did have several other medical appointments. For example, he

saw Dr. Carter, a physician at the prison, and they discussed his prolactin level (although Harris

may not have allowed Dr. Carter to conduct a physical exam). Pl.’s LR 56.1(b) Resp. Wexford

Grp. Defs.’ SOF ¶ 18, ECF No. 138.

       Harris also saw Dr. Wahl on August 9, 2011. Wexford Grp. Defs.’ SOF ¶ 20. Dr. Wahl

addressed Harris’s complaints of back pain, but there was no discussion of gynecomastia, breast

tenderness, or breast enlargement. Id. Dr. Wahl saw Harris again for low back pain on April 19,

2012. Id. ¶ 22. Again, Dr. Wahl recorded no discussion of gynecomastia pain or discomfort at that

appointment. Wexford Grp. Defs.’ Ex. B, Wahl Dep. at 38:16-22, ECF No. 131-2.

       Harris complained about his gynecomastia to Dr. Nielsen again on July 22, 2013. Wexford

Grp. Defs.’ SOF ¶ 24. Dr. Nielsen ordered a check of Harris’s prolactin levels, directed Harris to

go to sick call, and referred him to the health care unit for treatment. Id. The next day, Harris saw

a registered nurse at the health care unit, but no discussion of gynecomastia was documented.

See Pl.’s LR 56.1(b) Resp. Wexford Grp. Defs.’ SOF ¶ 25. The day after that—July 24—Harris

was given a sick call appointment. Wexford Grp. Defs.’ SOF ¶ 26. Defendants contend that Harris

refused this appointment, but Harris disputes this. Id.; Pl.’s LR 56.1(b) Resp. Wexford Grp. Defs.’

SOF ¶ 26. Harris presented again for sick call on August 6, 2013, but no mention of gynecomastia


order or request that a patient be seen by someone in a specific clinic. Def. Nielsen’s SOF ¶¶ 24–27;
Wexford Grp. Defs.’ Ex. D, Nielsen Dep. at 14:1–13, ECF No. 131-10.
                                                 4
was documented. Pl.’s LR 56.1(b) Resp. Wexford Grp. Defs.’ SOF ¶ 27. He had two more

appointments without any documented mention of gynecomastia—one on August 13, 2013, with

Dr. Young Kim; and another on August 23, 2013, with Dr. Bessie Dominguez. Id. ¶¶ 28–29.

        On September 30, 2013, Harris saw Dr. Nielsen, who again referred him to the health care

unit for treatment of his gynecomastia. Wexford Grp. Defs.’ SOF ¶ 30. On November 8, Harris

complained to Dr. Nielsen that he was dissatisfied with his primary care. Id. ¶ 31. Dr. Nielsen

then referred Harris to the health care unit for the third time that year. Id.; see Nielsen Dep., Ex. 1

at JN00032, 11/8/13 Mental Health Diagnostic & Treatment Note, ECF No. 131-11 (“Primary care

referral (third) for rule out gynecomastia . . . .”).

        On November 14, Harris saw Dr. Dominguez for his complaints of gynecomastia. Wexford

Grp. Defs.’ LR 56.1(b) Resp. Pl.’s Stmt. Add’l Facts (“Pl.’s SOAF”) ¶ 16, ECF No. 141.

Dr. Dominguez referred Harris to Dr. Wahl, suggesting that he receive a mammogram. Wexford

Grp. Defs.’ SOF ¶ 34.

        Dr. Wahl saw Harris on December 4, 2013—this time specifically for his gynecomastia.

Id. Her notes from the visit indicate that Harris had some firmness in his breasts, with his left

breast firm below the nipple, and his right breast full without a discrete mass. Id. ¶ 35. She also

noted that there was no nipple discharge. Id. Dr. Wahl assessed Harris as having “bilateral

gynecomastia with left breast firmness.” Id. ¶ 36. She told Harris that the growth was not

cancerous or otherwise a problem. Id. ¶¶ 36, 38. Dr. Wahl testified that, in general, gynecomastia

is not a serious condition and it can be monitored with physical exams. Id. ¶ 67. She did not

believe surgery was necessary because gynecomastia is generally a cosmetic issue, and the

potential risks of surgery outweigh the benefits. Id. ¶¶ 38, 69. Nevertheless, she referred Harris

for an ultrasound, which is typically the first step to address breast irregularities. Id. ¶ 37.



                                                    5
       Several weeks later, on December 24, 2013, Dr. Wahl conducted a “collegial review” with

Dr. Garcia concerning Harris’s case. Id. ¶ 40.        A “collegial review” consists of a phone call

between a physician at the prison and a physician on the “collegial review team” at Wexford,

whereby the on-site physician discusses and seeks approval for off-site medical care and treatment.

Id. ¶¶ 70–71. After discussing Harris’s condition, Dr. Garcia approved him for an on-site bilateral

breast ultrasound. Id. ¶ 40. Dr. Garcia testified that an ultrasound is used for gynecomastia patients

to rule out tumors; if there is no tumor, the only treatment is cosmetic surgery. Id. ¶ 68.

       The ultrasound took place on February 4, 2014. Id. ¶ 42. It showed “prominent glandular

tissue in the retroareolar regions of both breasts, consistent with gynecomastia.” Id. Dr. Wahl and

Dr. Garcia conducted another collegial review following the ultrasound, on February 19. Id. ¶ 43.

They discussed whether Harris should undergo a mammogram. Id. Dr. Wahl, however, reported

that she had not noticed a mass in Harris’s breast. Id. ¶ 44.

       At the conclusion of their discussion, Dr. Wahl and Dr. Garcia determined that Harris’s

gynecomastia was benign in nature. Id.; see Wexford Grp. Defs.’ Ex. C, Garcia Dep. at 57:16-23,

70:3-5, ECF No. 131-9. They decided not to move forward with a mammogram and to follow up

on Harris’s case in six months, if necessary. Wexford Grp. Defs.’ SOF ¶ 44. Dr. Wahl later testified

that Harris did not need immediate attention because his gynecomastia presented as a fairly typical

cosmetic condition. Id. ¶ 45.

       On March 18, 2014, Harris saw Dr. Nielsen, who again directed him to follow up with his

primary care physician. Id. ¶ 46. The same day, Harris saw Dr. Wahl for a follow-up to discuss

the results of his ultrasound. Id. ¶ 47. Dr. Wahl made a note of Harris’s prolactin levels and

conducted a physical exam. Id. ¶¶ 47–48. She concluded that Harris had bilateral breast fullness,

but no “discrete nodules and no axillary nodules.” Id. ¶ 48. There was no significant change in



                                                  6
his condition. Id. Because Harris’s prolactin levels were elevated, Dr. Wahl ordered them to be

checked again. Id. And, because his condition had not changed, she did not think Harris needed

a mammogram or surgery. Id.

        Dr. Wahl saw Harris again for follow-up on May 15, 2014. Id. ¶¶ 50–51. Harris reported

tenderness on his left side as well as back pain. Id. ¶ 50. Dr. Wahl conducted another physical

exam, noting again that Harris had bilateral gynecomastia with no discrete nodules. Id. Because

Harris’s condition had not changed, Dr. Wahl did not believe he needed a mammogram or surgery.

Id. However, she requested a follow-up for his back pain and a follow-up in six months for his

gynecomastia. Id. ¶ 51. She also ordered 650 milligrams of Tylenol. Id.

        Harris did not see Dr. Wahl again, but he kept Dr. Nielsen apprised of the status of his

gynecomastia. Id. ¶¶ 52–57. On May 27, 2014, Harris told Dr. Nielsen that he had been evaluated

by the medical staff for issues related to breast tissue changes. Id. ¶ 54. On February 24, 2015,

Harris complained to Dr. Nielsen about breast tenderness, and Dr. Nielsen referred him to the

health care unit.3 Id. ¶ 55; Pl.’s SOAF ¶ 16, ECF No. 138. On March 24, 2015, Dr. Nielsen again

referred Harris to the health care unit for treatment of his gynecomastia. Wexford Grp. Defs.’ SOF

¶ 56. And on May 5, Dr. Nielsen called the health care unit directly about Harris’s breast

complaints.    Id. ¶ 57.     Dr. Nielsen recalls explaining to a sick-call nurse that Harris was

complaining of breast symptoms and would be discharged from the prison soon, and asking to

schedule him for an appointment. Id.




3
        Dr. Nielson’s retained expert, Dr. Scott Levine, testified that Dr. Nielsen entered a referral on this
date. Pl.’s SOAF ¶ 16; see Def. Nielsen’s Ex. 5, Levine Dep. at 6:10-22, ECF No. 134-5. Although the
other Defendants deny this statement of fact, they do not specifically dispute the occurrence of the February
24 referral. See Wexford Grp. Defs.’ LR 56.1(b) Resp. Pl.’s SOAF ¶ 16. Accordingly, this fact is deemed
admitted.
                                                      7
       On May 7, 2015, nurse practitioner Susan Tuell followed up with Harris about his

gynecomastia. Id. ¶ 58. Tuell noted that Harris had previously undergone an ultrasound, that both

his breasts were enlarged, and that he had no masses, nodules, nipple discharge, or axillary

adenopathy. Id. ¶¶ 58–59. She instructed Harris to follow up “as indicated” and found no reason

to change his medication. Id. ¶ 59. Harris saw Tuell again on May 27, 2015, but Tuell still saw

no reason to change Harris’s prescription for Tylenol at that time. Id. ¶¶ 60–61.

III.   Referral Follow-Up Policy & Application

       At this point, it would be helpful to review Dixon’s policy regarding the processing of

referrals. Christine Peppers, a registered nurse at Dixon, explained her practice of following up

on referrals. Dr. Nielsen’s orders, she said, would come in a stack that she would review. Pl.’s

LR 56.1(b) Resp. Wexford Grp. Defs.’ SOF ¶ 31. If the order was for a primary-care follow-up,

Peppers would put the patient’s name in the “M.D. Appointment Book.” Id. But she would only

enter a name in the book if it was not listed there already, either because Peppers had missed a

referral order or because it was a brand-new referral order. Wexford Grp. Defs.’ Ex. F, Peppers

Dep. at 26:18–27:4, ECF No. 131-13. Peppers’s duties did not include scheduling follow-up

appointments from the appointment book. Pl.’s LR 56.1(b) Resp. Wexford Grp. Defs.’ SOF ¶ 31.

       The parties dispute whether Dixon’s medical staff saw Harris as a result of Dr. Nielsen’s

referrals. Peppers testified that she did not have any independent recollection of responding to

Dr. Nielsen’s July or September 2013 referrals. Pl.’s SOAF ¶ 20; see Peppers Dep. at 33:18-22.

Furthermore, she stated that she understood Dr. Nielsen’s note in November 2013—“Primary care

referral (third) for rule out gynecomastia”—to mean that he was “questioning whether” the earlier

two orders “had been responded to.” Pl.’s SOAF ¶ 20; see Peppers Dep. at 32:18–33:14. She




                                                8
explained, however, that if she had not followed up on the July and September orders, that would

have deviated from her standard practice. Pl.’s SOAF ¶ 20.

        Harris points to the testimony of Dr. Nielsen’s expert, Dr. Levine, who stated that there is

no evidence that Harris was seen as a direct result of Dr. Nielsen’s referrals in September 2013,

November 2013, or February 2015. Id. ¶ 16. Dr. Levine explained that the lack of a “working

functioning system” for referrals can be harmful to patients because, “[i]f a patient is not obtaining

medically needed services, that can cause harm.” Id. ¶ 18; Levine Dep. at 14:23–15:7.

        Defendants respond that Harris was seen by medical staff on July 23, August 6, August 13,

and August 23, 2013—four times between Dr. Nielsen’s July and September 2013 referrals.

Wexford Grp. Defs.’ LR 56.1(b) Resp. Pl.’s SOAF ¶¶ 16, 20. They note that Harris’s gynecomastia

could have been addressed at those appointments, if he had brought it up. See id. Furthermore,

they explain, Harris was seen on November 14, 2013, by a medical doctor—one week after

Dr. Nielsen’s November 8 referral. Wexford Grp. Defs.’ SOF ¶ 32.

IV.     Harris’s Ongoing Symptoms and Need for Pain Relief

        Harris says that his gynecomastia causes him discomfort when lying on his chest or

washing it, when playing basketball, or when bending over to tie his shoes. Id. ¶ 63. The pain, he

says, can bring tears to his eyes and requires him to limit his activities.4 Pl.’s SOAF ¶ 1.

        For their part, Defendants dispute the extent to which Harris informed them of his pain or

sought pain medication. According to Harris, during the years of 2011 through 2015, he “requested

from prison medical staff at Dixon Correctional Center, on at least a monthly basis, pain relief


4
        Defendants dispute that Harris’s condition restricts his activities, pointing to his deposition
testimony about playing basketball and working as a “porter,” which involved cleaning, sweeping, and
mopping. See Wexford Grp. Defs.’ LR 56.1(b) Resp. Pl.’s SOAF ¶ 1. But it is not clear from Harris’s
testimony that he participated in either of these activities while suffering from gynecomastia; in fact, his
testimony about basketball indicates that his chest hurt too much while trying to play. Harris Dep. at 71:3–
19.
                                                     9
medication.” Id. ¶ 22. Dr. Nielsen agreed that he remembered Harris saying his gynecomastia

was uncomfortable. Wexford Grp. Defs.’ SOF ¶ 64. Dr. Wahl, who saw Harris for the first time

in December 2013, did not document any mention of pain at that appointment. Pl.’s LR 56.1(b)

Resp. Wexford Grp. Defs.’ SOF ¶ 34. She agrees, though, that she told Harris she would provide

him with some Tylenol. Wexford Grp. Defs.’ SOF ¶ 39. At their next appointment in March 2014,

Harris told Dr. Wahl that he had mildly sore breasts, but she did not write him a prescription for

Tylenol because it was available at the commissary. Id. ¶¶ 47, 49. She did, however, write Harris

a prescription for Tylenol at their final appointment in May 2014. Id. ¶ 51. As for Dr. Garcia, the

undisputed evidence shows that he was unaware of Harris’s pain complaints. Pl.’s LR 56.1(b)

Resp. Wexford Grp. Defs.’ SOF ¶ 44.

       Defendants point out that Tylenol was available at the prison’s commissary even before

Dr. Wahl prescribed it in May 2014—which Harris admits. See id. ¶¶ 49, 51. Harris, however,

says he “asked for medication . . . unlike aspirin or Tylenol which caused him vomiting and

stomach pain, but was never given it.” Pl.’s SOAF ¶ 22. The evidence he cites, however, does not

show that he ever asked Defendants for something other than aspirin or Tylenol. Rather, in his

deposition, Harris testified that he had told a different, unnamed doctor that Tylenol was “not

working,” see Harris Dep. at 47:18–48:17, and that he had a “problem with” aspirin and was not

receiving pain medications, see id. at 55:14-19, 75:9–21.         In any event, Harris received

prescriptions for five different pain medications and two muscle relaxers during the period from

April 2011 to December 2015. Wexford Grp. Defs.’ LR 56.1(b) Resp. Pl.’s SOAF ¶ 22; see

Wexford Grp. Defs.’ Ex. H, Medication Administration Record, ECF No. 141-1.




                                                10
                                           Legal Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Shell v. Smith, 789 F.3d 715, 717 (7th Cir. 2015). To survive summary

judgment, the nonmoving party must “do more than simply show that there is some metaphysical

doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986), and instead must “establish some genuine issue for trial such that a reasonable jury

could return a verdict in her favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769, 772–73 (7th Cir.

2012).

         In reviewing a motion for summary judgment, the Court gives the nonmoving party “the

benefit of conflicts in the evidence and reasonable inferences that could be drawn from it.”

Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785, 794 (7th Cir. 2013). The Court

must not make credibility determinations or weigh conflicting evidence. McCann v. Iroquois

Mem’l Hosp., 622 F.3d 745, 752 (7th Cir. 2010).

         Moreover, Rule 56 requires the district court to grant a motion for summary judgment after

discovery “against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party has the initial burden of

establishing that there is no genuine issue of material fact. See id. Once the moving party has

sufficiently demonstrated the absence of a genuine issue of material fact, the nonmoving party

must then set forth specific facts showing that there are disputed material facts that must be decided

at trial. See id. at 321–22.




                                                  11
                                             Analysis

       Harris claims that Drs. Nielsen, Wahl, and Garcia were deliberately indifferent to his need

for treatment and relief from pain. He further contends that Wexford failed to maintain an effective

policy for entering referrals from physicians, thereby exacerbating his problems. Wexford,

Dr. Garcia, and Dr. Wahl have filed a joint motion for summary judgment, while Dr. Nielsen has

filed a separate motion. The Court addresses each of Defendants’ arguments accordingly.

I.     Deliberate Indifference Claims against the Physician Defendants

       Turning first to his deliberate indifference claims against the doctors, Harris must show

that (1) he was suffering from an objectively serious medical condition, and (2) the defendants

were deliberately indifferent to this condition. Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

Deliberate indifference requires “more than negligence, rather the defendant must meet essentially

a criminal recklessness standard, that is, ignoring a known risk.” Armato v. Grounds, 766 F.3d

713, 721 (7th Cir. 2014) (internal quotation marks and citation omitted). This analysis requires

the Court to “look at the totality of [Harris’s] medical care when considering whether that care

evidences deliberate indifference to serious medical needs.” Wilson v. Adams, 901 F.3d 816, 821

(7th Cir. 2018) (quoting Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (en banc)).

       A.      Objectively Serious Medical Condition

       Wexford, Garcia, and Wahl contend that Harris’s gynecomastia was not an objectively

serious medical need requiring their attention. A serious medical condition is one that has been

diagnosed by a physician as mandating treatment or one that is so obvious that even a lay person

would know that a doctor’s attention was needed. Edwards v. Snyder, 478 F.3d 827, 830–31 (7th

Cir. 2007); Foelker v. Outagamie Cty., 394 F.3d 510, 512–13 (7th Cir. 2005). A condition is also




                                                12
objectively serious if “failure to treat [it] could result in further significant injury or unnecessary

and wanton infliction of pain.” Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008).

        Wexford, Garcia, and Wahl point out that Harris’s gynecomastia required only a minimally

invasive diagnostic test (the ultrasound) and no other treatment. Furthermore, they note, Harris

delayed seeking treatment for long periods of time and went to numerous medical appointments

without bringing up his gynecomastia symptoms at all. Finally, they argue, the record shows that

Harris’s condition was not serious because he had no tumors, masses, nodules, or discharge.

        While all this is true, other evidence could lead a reasonable jury to believe that Harris’s

condition was sufficiently painful to constitute an objectively serious medical condition. Pain that

is chronic and substantial, or that significantly affects an individual’s daily activities, qualifies as

a serious medical condition. Id. at 522–23. According to Harris, his condition causes such severe

pain that he is unable to sleep, lay on his chest, or wash his chest. And, at times, the pain is so bad

that it brings tears to his eyes and causes him to forego participating in certain activities. Although

Defendants dispute Harris’s accounts of his pain as self-serving, his credibility is a question for

the jury. See Payne v. Milwaukee Cty., 146 F.3d 430, 432 (7th Cir. 1998) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). The fact that Dr. Wahl concluded that Harris’s

gynecomastia required regular six-month appointments to monitor its progress further supports

Harris’s position that his condition was objectively serious.5




5
        Wexford, Garcia, and Wahl also argue that, because Harris “accepted the risk” of developing
gynecomastia as a result of taking Risperdal, it is not a serious medical condition, citing Williams v. Kelly,
No. 15-cv-81365, 2018 WL 1911820 (N.D. Ill. Apr. 23, 2018). See Wexford Grp. Defs.’ Mem. Supp. Mot.
Summ. J. at 5, ECF No. 130. But Williams does not stand for the proposition that a medical condition is
not serious if an inmate accepts its possibility before it occurs. Rather, the court in Williams considered
whether a doctor is deliberately indifferent for failing to explain the possibility of certain side effects, a
circumstance not at issue in this case. See Williams, 2018 WL 1911820 at *4–5.
                                                     13
       B.      Deliberate Indifference

       Next, Harris argues that Drs. Nielsen, Garcia, and Wahl acted with deliberate indifference

in their treatment of his gynecomastia, particularly in their failure to provide him with pain

medication. Each of the doctors argues that they provided adequate care within the scope of their

professional competence and involvement in Harris’s case. Although Harris discusses all three

professionals in one fell swoop, it is necessary to assess each physician individually.

               i.      Dr. Nielsen

       Harris argues that Dr. Nielsen acted with deliberate indifference by failing to prescribe him

pain medication, despite Harris’s numerous complaints over the years about pain in his breasts.

Dr. Nielsen responds that, as a psychiatrist whose privileges and competence were limited to

providing mental health care, he could not personally provide pain medication to Harris. Harris

seemingly agrees with this assertion. See Pl.’s LR 56.1(b) Resp. Def. Nielsen’s SOF ¶¶ 12–18

(agreeing that Dr. Nielsen’s practice was limited to mental health care and that the prescription of

pain medication, treatment of gynecomastia, and assessment of the necessity of medication was

outside the scope of Dr. Nielsen’s practice and competence). Nevertheless, Harris argues that

Dr. Nielsen could have prescribed him pain medication because he is a licensed physician.

       Harris’s proposition that Dr. Nielsen had the duty and ability to prescribe pain medication

merely by virtue of his status as a physician finds no support in the record. Regardless of what

Illinois law may have permitted Dr. Nielsen to do, the undisputed evidence shows that he did not

have the competence or authority to assess what medication was needed for Harris’s gynecomastia

or to prescribe pain medication. Furthermore, the undisputed record supports Dr. Nielsen’s

contention that he reasonably relied on other medical professionals at Dixon, such as Harris’s

doctors in the health care unit, whose job it was to treat Harris’s gynecomastia.



                                                 14
       Harris’s argument that Dr. Nielsen should have recommended that he be given pain

medication is equally suspect. Prescribing pain medicine simply was not Dr. Nielsen’s role, and

accordingly, it was reasonable for him to leave this decision to other medical professionals who

had the authority to do so. See Mitchell v. Kallas, 895 F.3d 492, 498–99 (7th Cir. 2018) (explaining

that a defendant who had no authority to provide the alleged necessary care could not be held liable

for failing to provide that care); see also Dobbey v. Mitchell-Lawshea, 806 F.3d 938, 940 (7th Cir.

2015) (noting that deliberate indifference requires a showing that a medical professional had the

capability and responsibility to care for the inmate’s serious condition).

       What is more, Dr. Nielsen responded adequately to Harris’s complaints of breast pain, by

frequently referring Harris to the health care unit and reminding Harris that he could go to sick call

on his own to address his condition. Yet, Harris contends that even these actions of Dr. Nielsen

amounted to deliberate indifference because the doctor should have known that his referrals were

not resulting in appointments. It is true, as Harris points out, a physician may be liable for

deliberate indifference by “continuing with a course of treatment that [is] ineffective.” Arnett v.

Webster, 658 F.3d 742, 754 (7th Cir. 2011). But there is no evidence that Dr. Nielsen knew his

referrals were not being heeded. See Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1074 (7th

Cir. 2012) (concluding that a physician was not liable for deliberate indifference for continuing

with a course of treatment that physician was unaware was ineffective).

       Furthermore, Harris did receive frequent medical appointments around the same times that

he saw Dr. Nielsen, whether they arose out of Dr. Nielsen’s actions or not. For instance, Harris

had a medical appointment related to his gynecomastia on November 14, 2013. See Wexford Grp.

Defs.’ LR 56.1(b) Resp. Pl.’s SOAF ¶ 16. Furthermore, Harris had previously seen medical staff

on July 23, August 6, August 13, and August 23, 2013. Id. ¶¶ 16, 20; Wexford Grp. Defs.’ SOF


                                                 15
¶ 32. Harris points to no evidence that his gynecomastia complaints could not have been addressed

at these appointments, or any reason why Dr. Nielsen would have believed that Harris’s medical

needs were going unaddressed.

       By contrast, there was a longer delay after Dr. Nielsen’s February 2015 referral. See id.

¶¶ 55–57. But there is no evidence that Dr. Nielsen responded any way but appropriately once he

found out—he issued another referral on March 24 and called the health care unit on May 5 when

it appeared that Harris still had not received an appointment. Id. Harris ultimately saw nurse

practitioner Tuell on May 7. See id. ¶ 59. Harris does not explain what more Dr. Nielsen could

have done to ensure that he was seen in a reasonable time. Moreover, even if Dr. Nielsen could

have taken additional steps, there is no evidence that he had any control over the scheduling of

appointments or any ability to speed up that process. See Mitchell, 895 F.3d at 499.

       Based upon the above, no reasonable jury could find that Dr. Nielsen’s actions in referring

him to medical providers departed so substantially from “accepted professional judgment, practice,

or standards, as to demonstrate” deliberate indifference. McGee v. Adams, 721 F.3d 474, 481 (7th

Cir. 2013). The Court therefore grants Dr. Nielsen’s motion for summary judgment.

               ii.    Dr. Wahl

       Next, Harris argues that Dr. Wahl’s treatment constituted deliberate indifference. He

contends that she “never prescribed pain relief medication,” thereby exacerbating the pain he

experienced from his gynecomastia. Pl.’s Resp. Opp. Defs.’ Mots. Summ. J. at 6, ECF No. 139.

This assertion, of course, is flatly contradicted by the record and Harris’s own admissions—

Dr. Wahl prescribed Tylenol to Harris on May 15, 2014. See Pl.’s LR 56.1(b) Resp. Wexford Grp.

Defs.’ SOF ¶ 51.




                                               16
        To the extent Harris means to argue that Dr. Wahl unnecessarily delayed providing him

with Tylenol, he fails to refute the fact that Tylenol was available at the commissary for purchase,

or assert that he lacked the means or ability to purchase it. See id. ¶ 49. A delay in treatment is

not actionable unless the condition worsens because of the delay, or if unnecessary pain results.

Mitchell, 895 F.3d at 500; Knight v. Wiseman, 590 F.3d 458, 466 (7th Cir. 2009). Here, because

Tylenol was available to Harris with or without Dr. Wahl’s prescription, any delay caused by her

failure to prescribe Tylenol at the first appointment does not support his claim.

        That said, to the extent Harris means to argue that Dr. Wahl should have provided him with

something other than Tylenol because of his stomach complaints, he points to no evidence that she

was aware of this issue. Accordingly, Harris cannot show that Dr. Wahl ignored a known condition,

or that she deliberately proceeded with ineffective treatment. See Holloway, 700 F.3d at 1074.

        In the end, Dr. Wahl provided appropriate care for Harris’s gynecomastia by conducting

physical exams, ordering an ultrasound, and scheduling multiple follow-up appointments.6

Furthermore, she responded appropriately to Harris’s complaints of pain by noting the availability

of pain relief at the commissary and even prescribing him pain medicine directly. Thus, a

reasonable jury could not find that Dr. Wahl departed so drastically from the standard of care as to

have made no professional medical judgment at all. See McGee, 721 F.3d at 481. The Court

therefore enters summary judgment in favor of Dr. Wahl.

                iii.     Dr. Garcia

        Harris admits that Dr. Garcia’s involvement in his case was “limited to a telephone

conversation with Dr. Wahl, without any contact whatsoever with Mr. Harris or any review of Mr.



6
        Harris does not argue that Dr. Wahl was deliberately indifferent for any reason other than her failure
to order pain medication; for instance, he takes no issue with her decision not to order a mammogram or
cosmetic surgery.
                                                     17
Harris’ medical records.” Pl.’s Mem. Opp. Defs.’ Mots. Summ. J. at 6. Still, he contends that

Dr. Garcia was deliberately indifferent because he “neither recommended nor prescribed any pain

medication.” Id.

       Harris’s deliberate indifference claim against Dr. Garcia fails for the simple reason that he

cannot show that Dr. Garcia was even aware of his need for pain relief, much less that Dr. Garcia

acted with deliberate indifference in failing to recommend it. See Pl.’s LR 56.1(b) Resp. Wexford

Grp. Defs.’ SOF ¶ 44. A treater cannot be deliberately indifferent to a condition of which he is

unaware. See Vance v. Peters, 97 F.3d 987, 992 (7th Cir. 1996) (noting that deliberate indifference

requires proof that an official knew of and disregarded an excessive risk to inmate health).

       Moreover, like Dr. Nielsen, Dr. Garcia was entitled to rely on the judgment of Dr. Wahl

and the other health care unit staff. As Harris acknowledges, Dr. Garcia’s only involvement in his

case was approving the ultrasound; he did not meet with Harris or treat him. Accordingly,

Dr. Garcia was not “responsible for providing” care to Harris, and did not “do nothing” despite

that responsibility. Dobbey, 806 F.3d at 940. Rather, Dr. Garcia did everything asked of him to

advance Harris’s treatment, by approving Dr. Wahl’s request for an ultrasound and then discussing

with her the results of that ultrasound. A reasonable jury could not find that Dr. Garcia acted with

deliberate indifference, and the Court enters summary judgment in his favor.

II.    Monell Claim Against Wexford

       Finally, Harris contends that Wexford’s lack of an appropriate policy regarding scheduling

appointments after a physician provides a referral constitutes deliberate indifference. Harris’s

claim against Wexford falls under Monell v. Department of Social Services, 436 U.S. 658 (1978),

which applies to private corporations, like Wexford, that have contracted to provide essential

government services. Glisson v. Ind. Dep’t of Corr., 849 F.3d 372, 378–79 (7th Cir. 2017). Under



                                                18
Monell, Harris must show that his constitutional injury was caused by “(1) the enforcement of an

express policy of the [corporation], (2) a widespread practice that is so permanent and well settled

as to constitute a custom or usage with the force of law, or (3) a person with final policymaking

authority.” Latuszkin v. City of Chi., 250 F.3d 502, 504 (7th Cir. 2001). Wexford argues that it

cannot be liable under this standard because there is no evidence that it has a widespread policy or

practice of ignoring physician referrals or that Harris suffered any injury as a result of such a policy.

        Even if the Court were to assume that Wexford lacked an adequate policy to deal with

referrals, there is no evidence that Harris suffered as a result. Harris argues that the delays between

referrals and follow-up appointments exacerbated his condition or unnecessarily prolonged his

pain. See Mitchell, 895 F.3d at 500; Knight, 590 F.3d at 466. But he does not point to any specific

delays or explain how they affected him. Instead, the totality of the evidence reflects that Harris

was seen regularly by medical staff, whether because of referrals or not. For instance, after

Dr. Nielsen’s referrals in July, September, and November 2013, Harris saw medical staff multiple

times. See Wexford Grp. Defs.’ LR 56.1(b) Resp. Pl.’s SOAF ¶¶ 16, 20; Wexford Grp. Defs.’ SOF

¶ 32. He does not dispute that he could have brought up his gynecomastia complaints, including

pain, at those appointments.

        In addition, even if there were some delays following referrals, there is no evidence that

those delays exacerbated Harris’s injury or caused unnecessary pain. For instance, although

several months passed after Dr. Nielsen’s February 2015 referral before Harris was seen in May

2015, he had already been prescribed Tylenol at that point by Dr. Wahl. And Tuell saw no reason

to change that prescription on May 7, rebutting the inference that the two-month delay had any

effect on Harris’s condition or pain. Moreover, as Defendants point out, Harris had near-constant

prescriptions for pain medications and muscle relaxers for the entire relevant time period, and



                                                   19
Tylenol was available at the commissary. See Wexford Gr. Defs.’ SOF ¶ 49; Wexford Grp. Defs.’

LR 56.1(b) Resp. Pl.’s SOAF ¶ 22. Accordingly, the Court concludes that a reasonable jury could

not find that Wexford’s system of scheduling appointments following referrals caused Harris any

injury of constitutional scope.

       Additionally, even if delays did exacerbate or prolong Harris’s pain, he cannot point to any

facts to support his claim that these delays were the result of a widespread pattern or practice, as

opposed to individual oversights and omissions. As Peppers testified, she had a system in place

for bringing referrals to the prison doctors’ attention—she would put them in the “M.D.

Appointment Book,” and doctors would schedule follow ups and highlight prisoners’ names once

they were seen.

       Harris concedes that, if a referral was not put in the book, that would be a deviation from

Peppers’s usual practice. See Pl.’s SOAF ¶ 20. Yet he puts forward no evidence that such

deviations were common outside of his own experience. “[A] showing of isolated incidents does

not create a genuine issue as to whether defendants have a general policy or a widespread practice

of an unconstitutional nature.” Palmer v. Marion Cty., 327 F.3d 588, 597 (7th Cir. 2003). Nor

does Harris put forward any evidence that physicians consistently failed to schedule appointments

from the referrals in the M.D. Appointment Book.

       Because a practice existed for scheduling appointments from referrals, Harris’s reliance on

Glisson, 849 F.3d at 379–80, is unavailing. There, the evidence indicated that officials were aware

of the need for a coordinated-care policy, but deliberately failed to put any such policy in place.

See id. Here, there is no evidence that Wexford failed to put in place a system for scheduling

appointments for referrals, or that there was a widespread practice of ignoring referrals.

Furthermore, even if Wexford’s referral practices were lacking in some respects, there is no



                                                20
evidence that those shortcomings exacerbated Harris’s gynecomastia or needlessly prolonged his

pain. Accordingly, the Court enters summary judgment on behalf of Wexford.

                                          Conclusion

       For the reasons stated herein, Defendants’ motions for summary judgment are granted.

Judgment shall enter in Defendants’ favor. Civil case terminated.


IT IS SO ORDERED.                           ENTERED: 9/19/19


                                            __________________________________
                                            JOHN Z. LEE
                                            United States District Judge




                                               21
